Citation Nr: 0904142	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that found that 
the veteran did not satisfy the basic eligibility 
requirements for the receipt of VA nonservice-connected 
pension benefits.


FINDING OF FACT

The veteran did not serve in the active military, naval, or 
air service during a period of war.


CONCLUSION OF LAW

The veteran does not meet the threshold eligibility 
requirements for the receipt nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for Nonservice-connected Pension Benefits

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability that is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2008).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions:  (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The Vietnam era and the Persian Gulf War are considered 
periods of war.  38 U.S.C.A. § 101(11).  The Vietnam era is 
defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period.  38 U.S.C.A. 
§ 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the 
wartime period for the Vietnam era is defined as beginning on 
August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. 
§ 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is 
defined as the period beginning August 2, 1990, and 
continuing to the present.  38 U.S.C.A. § 101(33); 38 C.F.R. 
§ 3.2(i) (2008).  

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530 (1992).

Here, the Board finds that the evidence indicates that the 
appellant is a veteran, and that he completed more than 90 
days of active service.  His period of active service, 
however, was not completed during a period of war.  The 
veteran claims entitlement to pension benefits based upon 
active duty service from June 1981 to January 1982.  Service 
from June 1981 to January 1982 falls after the Vietnam Era 
and before the beginning of the Persian Gulf War.  There is 
no indication that the service information pertinent to the 
veteran is incorrect, and the veteran has acknowledged that 
his period of service did not span a period of war.  
Therefore, he does not have the qualifying wartime service to 
render him eligible for nonservice-connected pension benefits 
under the law.  

In sum, the veteran's service does not meet the threshold 
criteria for basic eligibility for nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  
He did not serve in active military, naval, or air service 
for 90 days or more during a period of war.  The record also 
does not reflect that he served during a period of war and 
was discharged or released from service for a service-
connected disability, nor does the record indicate that he 
should have received such a discharge.  He is not shown to 
have served on active duty for a period of 90 consecutive 
days or more which began or ended during a period of war.  
Finally, he did not serve on active duty during more than one 
period of war for an aggregate 90 days or more.  38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3.  

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the veteran's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.

The Board has considered whether the provisions relating to 
VA's duties to notify and assist claimants are applicable to 
this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002).  The Board finds that because the claim at 
issue is limited to statutory interpretation, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 
Fed. Reg. 59989 (2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the veteran 
in proceeding with the adjudication of his claim.


ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


